DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The formal drawings filed on 07/27/2020 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 
Information Disclosure Statement
4.	The Information Disclosure Statement filed on 7/27/2020 has been considered.

Election/Restrictions
5.	Applicant’s election without traverse of Embodiment B as detailed in Fig. 4 corresponding to claims 1-5, 7-9 and 12-18 in the reply filed on 12/23/21 is acknowledged. However, since claim 18 which requires a high side switch and a low side switch, wherein the electronic component comprises a capacitor connected between the high side switch and the low side switch belongs to Embodiment C as detailed in Fig. 6 and (¶[0046]), claim 18 is withdrawn from consideration.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camacho et al. (“Camacho”) US PG-Pub 2008/0157321.
	Camacho discloses (Figs. 2 and 12, ¶[0091]) a semiconductor package, comprising: a package body (e.g. element 106); a semiconductor component (e.g. element 212) encapsulated in the package body; and a cavity (e.g. element 104) formed in a bottom  surface of the package body, wherein the cavity extends into the package body (Fig. 2) from a first side surface of the package body.   
	Re claim 2, Camacho discloses wherein the semiconductor package is configured to be mounted on a circuit board (e.g. element 1204) with the bottom surface of the package body facing the circuit board.    
	Re claim 3, Camacho discloses electrical contacts (e.g. element 110, Fig. 2) protruding out of at least one side surface of the package body.    
	Re claim 4, Camacho discloses electrical contacts (e.g. annotated element CN shown below, see also discussion in ¶[0092] and Fig. 12) arranged on the bottom surface of the package body.    

	Re claim 7, Camacho discloses wherein the cavity extends through the package body from a first side surface of the package body to a second side surface of the package body (Figs. 2, 4 and 12). 
9.	Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (“Lee”) US PG-Pub 2010/0270665.
	Lee discloses in Figs. 4-9 a semiconductor package, comprising: a package body (e.g. element 9); a semiconductor component (e.g. element 14) encapsulated in the package body; and a cavity (e.g. element 26) formed in a bottom surface of the package body, wherein the cavity extends into the package body (Fig. 4B) from a first side surface of the package body.   
	Re claim 2, Lee discloses wherein the semiconductor package is configured to be mounted on a circuit board (e.g. element 62) with the bottom surface of the package body facing the circuit board.    
	Re claim 3, Lee discloses electrical contacts (e.g. element 22) protruding out of at least one side surface of the package body.    
	Re claim 4, Lee discloses electrical contacts (e.g. element 67) arranged on the bottom surface of the package body.    
	Re claim 5, Lee discloses in Fig. 5 wherein, when viewed in a direction perpendicular to the bottom surface of the package body, the cavity is arranged between at least two of the electrical contacts.   
. 
10.	Claim(s) 1, 2, 4, 5, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Sullivan et al. (“O’Sullivan”) US PG-Pub 2014/0353836.
	O’Sullivan discloses a semiconductor package, comprising: a package body (e.g. element 204); a semiconductor component (e.g. element 202) encapsulated in the package body; and a cavity (e.g. element 206) formed in a bottom surface of the package body, wherein the cavity extends into the package body (Fig. 2) from a first side surface of the package body.   
	Re claim 2, O’Sullivan discloses wherein the semiconductor package is configured to be mounted on a circuit board (e.g. element 304) with the bottom surface of the package body facing the circuit board.    
	Re claim 4, O’Sullivan discloses electrical contacts (e.g. element 208) arranged on the bottom surface of the package body.    
	Re claim 5, O’Sullivan discloses wherein, when viewed in a direction perpendicular to the bottom surface of the package body, the cavity is arranged between at least two of the electrical contacts (Fig. 2-6).   
	Re claim 7, O’Sullivan discloses wherein the cavity extends through the package body from a first side surface of the package body to a second side surface of the package body (Fig. 2-6).  
	Re claim 8, O’Sullivan discloses wherein the cavity has a depth within the recited range (¶[0061]).
11.	Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Sullivan.
O’Sullivan discloses in Figs. 2-5 an electronic system, comprising: a circuit board (e.g. element 304); a semiconductor package mounted on the circuit board, the semiconductor package comprising: a package body (e.g. element 204), a semiconductor component (e.g. element 202) encapsulated in the package body, and a  cavity (e.g. element 206) formed in a bottom surface of the package body, wherein the bottom  surface faces the circuit board;  and an electronic component (e.g. element 302/502) mounted on the  circuit board, wherein the electronic component is at least partially arranged  in the cavity.    
	Re claim 13, O’Sullivan discloses wherein the electronic component comprises a semiconductor package (¶[0100]).
	Re claim 14, O’Sullivan discloses wherein the electronic component comprises a passive component (¶[0082]).    
	Re claim 15, O’Sullivan discloses wherein the electronic component comprises a conductive track (¶[0107]).        
12.	Claim(s) 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camacho.
	Camacho discloses (Figs. 2 and 12, ¶[0091]) an electronic system, comprising: a circuit board (e.g. element 1204); a semiconductor package mounted on the circuit board, the semiconductor package comprising: a package body (e.g. element 106), a semiconductor component (e.g. element 212) encapsulated in the package body, and a cavity (e.g. element 104) formed in a bottom surface of the package body, wherein the bottom surface faces the circuit board; and an electronic component (e.g. annotated element EC shown below) mounted on the  circuit board, wherein the electronic component is at least partially arranged  in the cavity.    

	Re claim 14, Camacho discloses wherein the electronic component comprises a passive component (¶[0007]).    
	Re claim 15, Camacho discloses wherein the electronic component comprises a conductive track (e.g. annotated element CT).        
	Re claim 16, Camacho discloses wherein an electrical connection between the semiconductor component and the electronic component is exclusively provided via the circuit board (e.g. thru element 1206 embedded in the board shown in Fig. 12).  

    PNG
    media_image1.png
    560
    684
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Sullivan.
O’Sullivan teaches the device structure as recited in the claim. The difference between O’Sullivan and the present claim is the recited cavity area. 
However, O’Sullivan suggests that the size of the cavity can be varied to accommodate the electronic device having various form factors (¶[0087]) and it is within the scope of the invention that the recited cavity area is met. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
16.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Sullivan/ Camacho in view Shibuya et al. (“Shibuya”) US PG-Pub 2020/0194357.
O’Sullivan/Camacho teaches the device structure as recited in the claim. The difference between O’Sullivan/Camacho and the present claim is the recited semiconductor package/ electronic component type. 
Shibuya discloses package assemblies including power semiconductor and driver circuits (Figs. 2-3 and ¶¶[0002, 0005]). Shibuya further teaches vertically assembled devices reduce manufacturing cost and/or support power efficiency (¶[0002]).

Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Shibuya's teachings to arrive at the claimed invention.
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. While Lin et al. (US PG-Pub 2019/0378817) discloses a semiconductor package device including an electronic component, Zhang (US PG-Pub 2018/0261553) and Yang et al. (US PG-Pub 2008/0274593) teach a recessed base substrate with electrical contacts protruding out of at least one side surface and including an encapsulated semiconductor chip, wherein an electronic component is provided in the recessed base substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893